Citation Nr: 1118007	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a heart disorder, to include as secondary to an acquired psychiatric disorder.  

3.  The evaluation of the Veteran's bilateral hearing loss, to include whether the disability rating reduction from 40 percent to 30 percent, effective August 1, 2008, was proper.

4.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006, January 2008 and May 2008 decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The November 2006 rating decision denied entitlement to TDIU.  In the January 2008 rating decision, the RO denied service connection for PTSD and heart disease and proposed the reduction of the disability evaluation assigned for service connected bilateral hearing loss, from 40 percent to 30 percent.  The May 2008 rating decision implemented the reduction of the disability evaluation assigned for service connected bilateral hearing loss to 30 percent, effective August 1, 2008.

Based on the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's service connection claim for PTSD, as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran receives regular VA treatment.  Pertinent records of his VA care, however, dated since September 2007, i.e., prior to the date of the reduction, are not associated with the claims folder.  Further, in a June 2008 medical records authorization form, the Veteran indicated receiving relevant treatment at Johnson City Hospital, but the record does not reflect sufficient attempts to obtain these identified records.  In addition, in challenging the reduction, the Veteran reports that his bilateral hearing loss has worsened.  Under the law, VA must obtain these records and afford the Veteran a VA examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the Board must remand this case for further development.  

The Veteran presently seeks to establish service connection for an acquired psychiatric disorder and a heart disorder.  Service treatment records show treatment for psychiatric problems and the evidence reflects the Veteran's competent account of (i) in-service psychiatric symptoms related to his presence at multiple "match explosions," "planes flying over" and his work as a military police officer; and (ii) not experiencing heart related symptomatology until he began to experience post-service psychiatric symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the competent evidence of record also confirms the Veteran's current diagnosis with both heart and acquired psychiatric conditions.  See VA Outpatient Treatment Notes, Apr. 18, 2007 and Dec. 12, 2006.  Moreover, there is evidence in the Veteran's service treatment record reflecting his psychiatric treatment.  In light of the foregoing, the Board finds that a remand for appropriate to provide the Veteran VA examinations related to his respective acquired psychiatric and heart disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In his May 2008 notice of disagreement (NOD), the Veteran reports that his bilateral hearing loss has "progressively gotten worse" and is more severe than reflected in the current disability evaluation, which warrants the restoration of his 40 percent rating.  The Board interprets this statement as a claim for an increased rating for his bilateral hearing loss.  What is more, as discussed above, there are likely outstanding treatment records, pertinent to the severity of the Veteran's bilateral hearing loss during the period under review, requiring VA to afford the Veteran another VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, for this reason, the Board has no discretion and must remand this claim.  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Finally, as the Board is remanding the service connection claims and reduction and increased rating claims, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals who (i) witnessed, and/or (ii) were contemporaneously informed of, his in- and post-service psychiatric symptoms and/or in-service stressful events.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should contact the Veteran to ascertain additional identifying information (i.e. address and dates of treatment) concerning any treatment for his claimed psychiatric, bilateral hearing loss and/or heart conditions at this private/state medical facility.  Then the RO should take appropriate steps to attempt to obtain the records utilizing the provided information.  All development efforts should be in writing and associated with the claims folder.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric, bilateral hearing loss and heart conditions, dated since September 2007.  Any negative response should be in writing, and associated with the claims folder.

4.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  

Further, the examiner should provide an opinion addressing whether, on and after August 1, 2008, the evidence of record indicates the Veteran's bilateral hearing loss demonstrated sustained improvement.  In providing this opinion, the examiner should discuss and reconcile, if possible, the current findings with the May 2006 and January 2008 VA audiological examination results.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The examination should set forth a complete rationale for all findings and conclusions in a legible report.

5.  After the above development has been completed, the claims file should be returned to the VA examiner who conducted the January 2011 VA examination, or a suitable replacement, for an addendum opinion regarding the severity of the Veteran's schizophrenia for the period from October 24, 2003, to January 4, 2011.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  If the January 2011 VA examiner is not available, the claims file should be referred to an appropriate examiner to provide the requested opinions.  If a clinical evaluation is deemed necessary, all indicated testing should be accomplished.

The examiner should discuss the Veteran's documented psychiatric history, from October 24, 2003, to January 4, 2011.  For the aforementioned period, the examiner should report all pertinent findings, estimate the Veteran's Global Assessment of Functioning (GAF) Scale score(s) and comment on his the level of social and occupational related to his schizophrenia.  The examiner should also report the approximate date, if ascertainable, the Veteran's schizophrenia rendered him unemployable.  

The provided examination report should reflect consideration of both the medical and lay evidence of record, regarding the severity of the Veteran's psychiatric symptomatology during this time period.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

6.  The RO should then readjudicate the appeal, to include a claim for a higher rating for bilateral hearing loss and to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

